1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***
      TPOV ENTERPRISES 16, LLC,
6
                           Plaintiff,
7                                                         2:17-cv-00346-JCM-VCF
      vs.                                                 ORDER
8     PARIS LAS VEGAS OPERATING COMPANY,
      LLC,
9
                           Defendant.
10

11
            Before the court are the following motions:
12
            1. Cross-Motion for Sanctions (ECF NO. 159),
13
            2. Motion to Seal (ECF NO. 160).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that a hearing is scheduled for 2:00 PM, February 10, 2020, in
16
     courtroom 3D, on the above referenced motions.
17

18
            DATED this 30th day of January, 2020.
19
                                                               _________________________
20
                                                               CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
